Citation Nr: 0209405
Decision Date: 06/24/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-02 424	)	DATE JUN 24, 2002
	)
	)

On appeal from theDepartment of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for stricture of the urethra, and if so, whether the veteran is entitled to service connection for this condition.

2.  Entitlement to special monthly compensation based upon housebound status or the need for regular aid and attendance.

3.  Entitlement to an earlier effective date for compensation benefits under § 1151, Title 38, for urinary incontinence, prior to November 25, 1991.


REPRESENTATION

Appellant represented by:	Mitchell S. Randall, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 1944.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from rating decisions dated in April 1994, February 1995, and August 1998, by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that at his September 1998 hearing the veteran asserted a claim for a rating in excess of 60 percent for his service-connected disability, which he contended was manifested by more than simply incontinence.  The RO hearing officer indicated that because of the award of a total disability rating due to individual unemployability based on service-connected disability (TDIU), the issue of a rating in excess of 60 percent was moot.  (See page 56 of the transcript.)  Since that time, the Court of Appeals for Veterans Claims has issued decisions clarifying this ambiguous area of the law.  A TDIU claim is considered a matter separate from the adjudication of schedular and extraschedular rating claims.  Even if a TDIU rating is awarded, the veteran is still entitled to fair adjudication of those other claims.  See, e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).  This matter is referred to the RO for appropriate action, to include adjudication of claims for schedular and extraschedular increased ratings for service-connected disability. 

The Board is undertaking additional development on the issue of entitlement to special monthly compensation based upon housebound status or the need for regular aid and attendance, pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the development is completed, the Board will provide notice of the development as required by Rule of Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  After giving the notice and reviewing your response to the notice, the Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO denied the veterans claim for service connection for urinary incontinence in August 1967.  The veteran did not appeal this decision.  This was the last final denial of the claim.
 
2.  Since the August 1967 RO denial of the claim for service connection for urinary incontinence, evidence was submitted that was not previously before agency decisionmakers and that bears directly and substantially upon the specific matter under consideration.  This evidence is neither cumulative nor redundant, and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 

3.  Taken as a whole, the medical evidence in the current record does not clearly and unmistakably rebut the presumption that the veterans urethral stricture was aggravated in service.

4.  The grant of an effective date earlier than November 25, 1991, for the award of compensation under the provisions of 38 U.S.C.A. § 1151, for urinary incontinence, was based on a 1995 liberalizing amendment to 38 C.F.R. § 3.358(c)(3), made retroactively effective to November 25, 1991.


CONCLUSIONS OF LAW

1.  The August 1967 RO determination that denied a claim for service connection for urethral stricture is final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the August 1967 Board decision denying service connection for urethral stricture, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  Stricture of the urethra was incurred in active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

4.  The criteria for an effective date earlier than November 25, 1991, for the award of compensation under the provisions of 38 U.S.C.A. § 1151, for urinary incontinence, are not met.  38 U.S.C.A. §§ 1151, 5101, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 3.114 (2001), 3.358(c)(3) (1995), 3.400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veterans March 1944 report of physical examination and induction shows that a serological test for syphilis, performed on March 6, 1944, was positive.  During a genito-urinary clinical examination, phimosis was noted.  (Phimosis is the narrowness of the opening of the prepuce, preventing its being drawn back over the glans. Stedmans Medical Dictionary, 26th Edition.)  Based on physical and medical examination, the reviewing physician found the veteran to be qualified for general military service.

The veteran was admitted to Fort Benning military hospital on August 23, 1944, with a distended bladder.  A hospital admission form (addressing chief complaint, condition on admission and previous personal history) shows that the veteran was seen for acute urine retention.  He was in acute distress due to a distended bladder.  By history, he had no previous history of serious illness, had undergone no operation, and was in apparent good health.  With regard to Injuries, it was noted there were none.  A section entitled venereal disease indicates that the veteran had gonorrhea about one year before admission and had penis syphilis.  The entry for recording the history of the present illness reflects that the veteran stated he had no urinary difficulty until about a year ago, when he had to strain to start the urinary stream.  These symptoms increased in severity, until he reported to Fort Benning hospital because of acute urinary retention.  He had a filiform stricture of the urethra.  When a #11 sound was passed, this relieved the acute condition.  The physician ascertained no other symptoms or complaints.

An abbreviated clinical record states that the veteran was admitted to the hospital the day before with a distended bladder.  He had not been able to void, except for some dribbling of urine, for the past 24 hours.  He had difficulty in starting the urinary stream.  He had a tight foreskin and believed this difficulty had caused his condition.  He had no other serious injuries or operations.  It was noted specifically that complete physical examination was negative except for bronchio vesicular breathing.  There were no rales.  Blood pressure was 118/6(?) (The Board notes the second figure is unclear).  Pulse was 88, full and regular.  The abdomen was partially distended due to a full bladder.  The foreskin was fibrotic and could not be retracted.  There was present a filiform stricture of the urethra.  

On August 23, 1944, a #11 sound was used.  The veteran voided and this relieved some of the bladder distention.  On August 27, he was dilated again.  On August 30, there were no complaints.  He was dilated on September 7.  On September 14, he was voiding freely.  He had a reaction following a #15 dilation.  He was dilated on September 21.  He had a chill and fever following dilation to #15 on September 22.  On September 28, he was transferred for disposition to a Certificate of Disability Discharge board.  

Urinalysis blood testing on August 23 was negative, and microscopic examination showed many large clumps of innumerable pus cells.  Laboratory reports show that Kahn and Wassermann serologies taken on August 23, 1944, were positive. 

A dental examination report dated August 24, 1944, includes a medical diagnosis of distention of bladder.

Treatment and nurses notes show that on August 23, 1944, the veteran was admitted in much pain, with his bladder greatly distended.  He had retention with dribbling.  The diagnosis was retention due to urethral stricture.  From August 24 to September 7, daily notes indicate routine care.  On September 8, he had no complaints.  Fluids were encouraged and it appears he voided freely (though the notes are difficult to read in places).  On September 9 through 15 he was treated daily with sulfadiazine, and on September 15 the sulfadiazine was discontinued.  From September 17 to September 22, he was noted to receive routine ward care.  

Urinalysis blood testing and microscopic analysis on September 11, 1944, were positive.  Urinalysis blood testing and microscopic analysis on September 18, 1944, were negative.  

An undated final summary of treatment at Fort Benning hospital states that the veteran was admitted on August 23, 1944, to the ASF Regional Hospital, Fort Benning, Georgia, because of acute urinary retention.  Examination showed a filiform stricture of the urethra.  The veteran was dilated to #15 French, but the stricture was of such resistance that repeated dilations at frequent intervals were necessary to maintain even this small caliber of the urethra.  The examiners opinion was that the veteran should appear before a disposition board for a Certificate of Disability Discharge because of this condition.  The examiner asserted that the veteran was of no value to the Army due to the necessity of frequent treatments in order to permit normal urination.  The diagnosis was stricture, urethra, severe (filiform).  The cause was explicitly described as undetermined.  The condition was found to have not occurred in the line of duty, and to have existed prior to service.  These records are signed by Dr. K.  They also reference consultation with another physician.  

The veterans Certificate of Disability for Discharge, dated October 17, 1944, states that the veteran was unfit for military service due to stricture, urethral, anterior and posterior, severe (filiform), secondary to gonorrhea year before induction.  He was found incapacitated for all military service by reason of his inability to urinate.  Disability was found to be permanent.  Maximum benefit from hospitalization had been obtained.  The date of onset of disease or injury was listed as unknown.  He was found to have become unfit for duty on August 23, 1944.  The reviewing physician found the condition was not aggravated by service, did exist prior to service, was not incident to service, was not due to own misconduct, and was not in the line of duty.  Three physicians, not including Dr. K, formed the panel that recommended the Certificate of Disability for Discharge.  

A clinical record brief dated October 19, 1944, lists a final diagnosis of stricture, urethral, anterior and posterior, severe (filiform), secondary to gonorrhea year before induction.

In October 1944, the veteran submitted an application for VA disability compensation.  The form contained a block for reporting the nature of the disease or injury on account of which claim is made and the date it began.  In this block the veteran described his condition as stomach trouble that began to bother him in September 1944.  Elsewhere in the application he indicated that he had stomach pain in September and October 1944, and received treatment at Fort Benning, Georgia.  The veteran signed this form in several places.  

A clinical record brief of hospitalization at Fort Dix, New Jersey, shows date of admission was July 14, 1947, and date of discharge was July 9, 1948.  The three final diagnoses were: 1)  Stricture, of urethra, anterior, severe, cause undetermined, pronounced, improved.  2)  Syphilis, early latent, history of treatment by Public Health at Tuskegee, Alabama, in February 1947, unchanged, disease seems arrested.  3)  Incontinence of urine, acute, traumatic, due to internal urethrotomy on July 25, 1947.  This hospitalization was the subject of a successful 38 U.S.C.A. § 1151 claim brought by the veteran.  After a liberalizing change in the applicable law, made effective  November 25, 1991 (discussed further below), he prevailed in showing he had permanent incontinence due to the July 25, 1947, surgical procedure during which the muscle that controls the bladder was damaged, and that this was not a necessary consequence of the procedure. 

An undated clinical record of this hospitalization shows that he was admitted with a three-year history of difficulty in urination.  Stricture was diagnosed at onset of the history and he was sounded.  He had undergone no sounds since February 1945.  Upon admission, he experienced no urinary symptoms except for slowness in starting the stream.  A complete physical at admission was normal except for marked scarring of the head of the penis; urethral discharge, with many pus cells seen; and many pus cells at the prostate.  He was initially treated with penicillin and sulfadiazine.  

An admission form addressing the history of the present illness shows that the veteran was diagnosed with stricture of the urethra, dilated, discharged via Certificate of Disability Discharge from the Army in October 1944.  He was noted to have been circumcised in October 1944 (other histories note the time of circumcision as January 1945) in a civilian hospital, with resultant scarring of the end of the penis.  A listing of final diagnoses notes that the Public Health Department in Tuskegee, Alabama, in February 1947 treated him for syphilis.  The military hospital records note that the Public Health Department treated him for several months, by intravenous and intramuscular injections.  He denied primary or secondary lesions.  

A June 14, 1948, VA consultation report from the syphilology department noted as the only significant physical finding cicatrix of the glans penis.  The veteran was found to be non-infectious as of June 1948.  

A July 1948 final summary of hospitalization describes the veteran as having been discharged from the Army in 1944 for stricture of the anterior urethra, which subsided shortly thereafter with resultant cicatrix of the urethral meatus.  (The meatus is the passage or channel, especially the external opening of the channel.  Stedmans Medical Dictionary, 26th Edition.)  He had no further dilations but stated that he would have bouts of dysuria with occasional passage of bright blood after straining.  He denied pyuria.  (Pyuria is the presence of pus in the urine. Stedmans Medical Dictionary, 26th Edition.)  He had been treated for syphilis by Public Health at Tuskegee, Alabama, from February 1947 to April 1947.  Physical examination revealed cicatrix of the glans penis of stenosing degree, and slight anterior urethral discharge of purulent nature.  

In July 1948, the veteran submitted an application for disability compensation.  The nature of the claimed disability was urinary incontinence, and the claimed date that the disability began was July 25, 1947.  The claimed cause of disability was operation for urethral stricture.  A second application form from the veteran dated October 1949 described the disability for which compensation was claimed as a neurogenic bladder. 

In June 1949, the veteran was hospitalized again for his genito-urinary problems.  A June 1949 final summary of hospitalization for treatment for multiple anterior urethral strictures includes a finding upon physical examination of the penis being somewhat deformed, in that the skin adhered directly to the glans.  A lengthy medical history was recorded.  This history indicated that five years before admission he had first noticed his urinary stream was thinner than normal and was told by Army doctors that he had a urethral stricture.  At the time of admission in June 1949, he was wearing a penile Cunningham clamp due to incontinence.  Physical examination noted the penis was somewhat deformed with skin adhering directly to the glans obliterating the coronal sulcus.  During one procedure, the physician noted marked scarring and tortuosity of the entire urethral channel.  The discharge diagnoses were multiple anterior urethral strictures, improved; cystitis, chronic, improved; urinary incontinence due to damage of external sphincter, unimproved; and syphilis, unimproved.

VA records of hospitalization from February 1960 to January 1962 reflect that the veteran reported a history of treatment for ureteral strictures in 1947.  Following the second treatment he became incontinent.  With regard to past injuries, the history was reported as none.  Physical examination disclosed a scar at glans penis secondary to infection.  During hospitalization, the veteran was treated for stricture of the urethra and urinary incontinence.  

In January 1963, the veteran was treated at a private hospital for proven sarcoid.  (Sarcoid is an obsolete term for a tumor resembling a sarcoma.  Stedmans Medical Dictionary, 26th Edition.)  The record includes a physical finding of a surgical scar on the inferior surface of the penis. 

In March 1963, the veteran appeared without representation before RO personnel.  The veteran stated that on his first or second day of service he was working in a GI truck into which blocks of wood were being tossed.  He reported that his penis was caught between two of the blocks of wood.  He indicated that for months he went to the dispensary daily, had to sweat out the line there, and at a given time was called to duty so that he never got into the dispensary.  He said he received no treatment until his hospitalization in August 1944, from which his disability discharge followed.  He denied any preservice history of venereal disease, and said his whole family had a blood infection.  He denied any pre-service treatment.  According to the report of contact, he had with him a vague statement from a medical doctor.  He would not submit the statement then, but would submit it via his representative.  The statement apparently was that of a family doctor asserting that, prior to service, he never treated the veteran for other than usual childhood diseases.  The veteran further stated that he recently was hospitalized at a non-VA facility for sarcoidosis, and that he was incontinent.  The RO personnel provided the veteran explanations about his inservice positive serology, his inservice history of pre-existing defect, and told the veteran that after he conferred with his representative and submitted his medical statement formally, the RO would consider his claim again, as well as entitlement to nonservice-connected pension benefits if he cared to submit a claim.  He was not working, was not on sick leave, and did not know when he was to return to work.  He thanked the RO personnel for their time and explanation, and left.

In an April 1963 statement, he requested VA obtain a February 1945 report from the VA hospital in Tuskeegee, Ala.  He related that he wished to reopen his claim because his urethral stricture was caused by trauma two days after induction, which he maintained was separate and distinct form any other G.U. diagnosis.  He reported that although he received no actual treatment after his injury on a work detail, he stated that he signed out on sick call each day for four months and he believed records of this should be available.  

The record reflects the RO requested additional service department records and was advised that none existed.  The RO also obtained the report from the VA hospital in Tuskeegee reflecting the veteran was seen in January and February 1945.  This report shows treatment for urethral stricture.  The veteran was expressly advised of this development and all of this information in the September 1963 statement of the case.  The original records of the January to February 1945 hospitalization are no longer in the claims folder, or the response from the service department.  

In October 1963, the veteran submitted a written statement describing his 1947 period of military hospitalization.  He indicated he went to a general hospital seeking work, and the doctor suggested he have his ailment treated.  He said that the doctor had him admitted (apparently to the hospital in Fort Dix), and during examination the doctor noted that part of his urethra was damaged, specifically the part of the end that was mashed by the blocks of wood.  He said that he received the operation and was taken back to his ward, and a short time later he began hemorrhaging.  He was taken back to the operating room, but could not recall what happened.  But when he returned to the ward the second time, he wrote, he had two different types of tubes in his bladder.  Also, he stated, he was unconscious for two or three days.  He said that when the tubes were removed, he had incontinence of the bladder that was caused from the damage of the accident.  He indicated that physicians who did not give a full examination caused his condition.  He said the history was built from a blood serological test that found a family partial positive which [doesnt] amount to much.  He contended that out of six brothers and sisters with the same amount of positive reading, only he had the stricture.  He said that the reason he had not answered any of the past VA denials of his claims was that he did not know they did not have his complete records.  Neither this written statement nor the report of contact of the veterans March 1963 appearance before RO personnel contains any mention that the veteran described his injury in service as involving an amputation of any part of the penis.

Also in October 1963, the veteran submitted a written statement responding to the September 1963 statement of the case, contending that his 1947 Tuskegee Hospital treatment was merely for circumcision.  He said that the physicians talked about an operation to open the urethra, which wasnt performed after he was told that some people have smaller urethras than others. 

He maintained that records from the local board examiner Dr. M.S. Killingsworths (identified elsewhere in the record as his family physician) showed no disease prior to his induction into service.  He questioned why he was accepted into service if his condition was as indicated in his records.  He stated that at no time during service was a serology test conducted.  He maintained that because of his condition resulting from the inservice accident, no serology test was possible at the time the records showed that one was performed.  He further questioned the history of urine difficulty going back about a year before August 1944, and asked whether someone guessed about this fact, as he contended was done in the rest of the case.

In its February 1964 decision, the Board referenced a statement from N.W. Killingsworth, M.D., that he knew the veteran during his childhood, and had never treated him for any disease.

The February 1964 Board decision denied the veterans claim for service connection for urethral stricture on the factual basis that the veteran had begun to have difficulty in urinating several months before entering active service; that he had a severe urethral stricture on hospitalization in August 1944; and that this condition was of such resistance as of the fourth month of the veterans service that repeated dilations at frequent intervals were necessary to maintain a small opening of the urethra.  The Board reasoned that the veteran was shown to have had a severe urethral stricture in the fourth month of active service, and that whatever the cause or causes, the stricture was so severe and extensive that it could not have been the result of an injury or infection that occurred within the short time the veteran was in active service.  The Board found the veterans complaints on hospitalization in August 1944 clearly showed that he had symptomatology of urinary retention for some time prior to service.  The Board found that the increase in severity of these symptoms during service was not shown to have been other than natural progress of the condition.  On these grounds, the Board concluded that the presumption of soundness and presumption of aggravation were both rebutted by clear and unmistakable evidence.

Two individuals provided a February 1965 affidavit attesting that they knew the veteran prior to his period of military service and that the veteran was in good health.  After his service, they reported that the veterans health was drastically changed and for the worse.

From February 1965 to May 1965, the veteran received VA hospital inpatient treatment for complete urinary incontinence and urethral stricture. 

In April 1965, the claimant appeared before a rating board and again stated that he had no genital or urinary difficulties prior to service and that he suffered a traumatic injury that resulted in a stricture.  In November 1965, the veteran prepared a statement concerning his experiences in service, including a traumatic injury of penis and his subsequent medical treatment.
 
In August 1967, the Board granted the veterans appeal for entitlement to a permanent disability rating for pension purposes.  Also in August 1967, the RO issued a decision denying the veterans claim for service connection for urethral stricture.

An April 1985 report from S.D.S., M.D., identified in accompanying correspondence as a urologist, notes a history that the veterans problem started in 1944 when the patient claimed that he had an injury while in the service at work when his penis was caught between wood.  He reportedly had no treatment at that time but subsequently developed a urethral stricture.  The penis apparently swelled at that time with resolution and the stricture was secondary.  Subsequently he had urethral dilation with severe stricture that made him unable to urinate properly.  Reportedly the patient had no past urologic history prior to service. 

The report described the claimant as having a complicated post discharge history.  During treatment in 1947, he underwent urethral dilation with urethrotomy complicated by a severe hemorrhage.  It was determined that the incision went through the neck of the bladder.  It was the impression of the physician that the veterans incontinence was secondary to the urethrotomy with complicating hemorrhage and cutting of the external sphincter and bladder neck.  The original urethral stricture is very possibly due to the injury started in the service with injury to the penis and secondary scarring.  The veterans subsequent complicated course was related to the problems that started in the service.  

It was noted that the patient denied a history of gonorrhea prior to induction and although his serology for syphilis was positive, no mention was made of gonorrhea prior to that time. 

During December 1992 VA psychological testing, the veterans October 1992 MMPI-2 profile suggested that he was an individual with high standards of behavior, who tries to fit in and do was is expected of him.  In the synopsis and treatment recommendations of the report, the psychologist noted that the veteran had a complicated history of health and psychosocial problems.  His recent increase in psychological distress appeared to be associated with exposure to a situation resembling an earlier traumatic injury to his penis.  Given his reported history and current behavior, the veteran appeared to be particularly prone to mistrust medical professionals and to believe that medical interventions were hurting rather than helping him.  Current cognitive testing revealed selective cognitive impairments which may be related to a variety of factors, such as residual effects of past exposure to toxic chemicals, neosarcoidosis, depressed mood, the side effects of medications, and impaired vision.  Despite the veterans concern, his memory appeared to be relatively unimpaired.  However, he showed evidence of problems in expressive speech, visual-spatial skills, and attention.

In November 1992 and April 1993 statements, the veteran provided a detailed account of his experiences in service including a reported injury to his penis while on a work detail.  In pertinent part, he indicated his penis was injured when it was caught between two logs.  One of the logs had a sharp edge that reportedly cut into the penis from below, about two inches from the end and about half way through the penis.  The head of the penis was reportedly crushed.  There was profuse bleeding that was treated with shoelaces and clothing to halt the flow.  He stated he was taken to a barracks and treated there, not in a medical facility for about 6 months receiving home remedies like mud packs and spider webs.  Finally, he described being smuggled out of the barracks and finding his way to a hospital.  He indicated the medical providers who eventually saw him in service were sympathetic and helpful.  He further indicated that after discharge, he eventually was moved back to the military where he spent more than 3 years in a hospital without any connection with my family or friends.

June 1993 Rorschach testing showed no clear indication of poor reality testing.  It did, however, provide evidence that was consistent with previous test results and suggested that the veteran had an obsessional, paranoid style of thinking that was exacerbated by compromised intellectual functioning.  

At a hearing in January 1994, the veterans representative made a presentation and argument on his behalf emphasizing the segregation of the Army during the period of the veterans service, the lack of black noncommissioned or commissioned officers and the systematic discrimination experienced by black soldiers.  The representative indicated that before service the veteran had about a seventh grade education, had worked as a farmer and had been admonished to keep in [his] place.  

The veteran provided sworn testimony.  He affirmed he was examined for induction and at the reception center and no abnormality was found.  He stated he never had venereal disease prior to service.  He described an injury to his penis on his second day of service.  Specifically, the veteran stated that a sharp piece of wood cut the head of his penis clean off and cut through the urine channel.  He then reported that he received no medical attention for about five months, but was kept barracks where he self treated and was treated by other service members with home remedies.   He testified that a white officer ordered his admission to the Ft. Benning hospital, and that during the time he was there he saw no other black soldiers at the facility.  Submitted at the hearing were photographs of the veterans penis.

The record contains May and June 1994 statements from the claimant.  The substance of these statements generally follows the prior statements and testimony.  In the June statement, for example, he reported the traumatic injury cut off half the head of his penis.  Also submitted were additional photographs of the veterans penis.  

The record contains January 1994 and January 1995 reports from a VA psychiatrist, who was the director of a VA geriatric psychiatry clinic.  She vouched for the credibility of the veterans history of a traumatic injury to his penis within the first days of service.  She acknowledged there were no records to prove absolutely the veracity of his experiences, but she was convinced by her observation in therapeutic sessions that his accounts were completely truthful.  She also expressed a medical opinion that the history of clinical findings was very consistent with an inservice injury  had the condition predated service, it would have been noted at the induction examination.  She also discussed the profound impact of the injury and incontinence on the veterans post-service life. 

In January and February 1995, the claimant submitted tape recordings of a statement.  The statement was cumulative to the earlier statements. 

A January 1994 statement from a VA psychiatric social worker indicated he had treated the claimant since October 1992.  The psychiatric social worker believed the claimant had post traumatic stress disorder as a result of traumatic injury to his penis both at Ft. Benning and later at Ft. Dix.

In March 1995, the veteran indicated he disagreed with the effective date assigned for damage to this bladder sphincter and believed the effective date of a 100 percent award should be 1965.

In a June 1996 statement, the veteran again repeated his prior account of events in service.  He specifically maintained that after the reported injury to his penis in early May 1944, he was not seen at a service department hospital until early October 1944.  He reiterated his account again in a statement received in October 1996.

In a September 1998 letter, a VA staff urologist indicated her belief of the inservice and post-service history as reported by the veteran, and described the severe nature of his post-service and current disability.  She wrote that the log that fell him during service caused a deep scalp injury as well as the injury to his penis.  She opined that the veteran was not receiving a level of compensation commensurate with his level of disability, even though he was currently being compensated at the 100 percent level.  She attributed the veterans current disability to racist attitudes in the military.  The statement contains no indication that the physician reviewed clinical records from service or from treatment post service at Ft. Dix.  The statement reports the history of the claimant that he was hospitalized for two years after his cystoscopy.
 
The veteran testified in September 1998 RO hearing from 9:20 AM to approximately 12:30 PM with a brief recess in the morning and a break for lunch from 10:53 AM to 12:58 PM.  The great bulk of the testimony is cumulative to and roughly consistent with the many prior statements and hearings, although there was greater detail.  Only some aspects of the testimony will be noted at this point.  He described his inservice injury of the penis and subsequent treatment.  He commented specifically that the sharp edge of a log cut off the end of his penis, a span of approximately two inches.  The injury also cut through the channel and crushed the end of the penis.  He indicated he received blood transfusions when he was finally hospitalized at Ft. Benning.   He testified that during a race riot precipitated by his inservice 1944 hospitalization, he received a wound to his head, resulting in a permanent and currently present dent.  

He reported that after discharge from service he was treated at Tuskegee VA hospital, for a period of about 3 weeks, for swelling of the penis and other problems resulting from the inservice injury.  He described further subsequent treatment at a VA hospital in 1946 or 1947.  He then was admitted to Fort Dix military hospital in 1947.  He said that he was treated for bladder stones.  He said that a doctor was teasing him about never having had a sexual relationship.  When further prodded by the doctor, he said, he admitted to being attracted to a white woman, at which time the doctor snatched the cystoscope out of his bladder, causing his permanent incontinence.  He reported he remained hospitalized for three years.  Two of these years he spent as a bed patient and never went on a pass.  He reported he was never able to notify his family.  He described subsequent medical attempts to cure his incontinence, as well as his difficulty finding employment.  He discussed the letter from his preservice family physician, who had indicated that the veteran had a generally negative preservice medical history.  The veterans friend read a letter from a VA staff urologist indicating, among other things, that the veterans deep scalp injury was due to being struck by the same log that cut off the end of his penis.

The hearing officer advised the veteran in detail about providing identifying information and authorizations to permit the hearing officer to obtain records of non-VA treatment as well as the dates and places of VA treatment. 
 
A December 2000 letter from an acting director of the VA Palo Alto Health Care System to a member of the United States Congress states that that veterans condition was caused by traumatic injury rather than due to other causes such as disease, aging process, etc.  The acting director stated that this was according to information at their disposal and that they did not maintain military medical records and thus had no more precise information.  The focus of the letter was finding a suitable replacement for the veterans long-time incontinence system, which had been recently discontinued.

In a February 2001 letter, a private urologist wrote in support of the veterans claim.  He described himself as Board-certified by the American Board of Urology, and a Fellow of the American College of Surgeons.  He was an Assistant Clinical Professor of Urology and the University of California, San Francisco, and was a former Chief of Urology at Mount Zion Hospital and Medical Center.  

He indicated that he had reviewed all of the medical records provided to him by the veterans attorney, beginning with a pre-induction physical in March 1944, and up to and including the recent Palo Alto VA records.  He also conducted his own physical examination of the veteran in February 2001.  He noted that by history, the veteran entered active military service on May 3, 1944, which was corroborated by the certificate of disability for discharge.  Also noted on this certificate was the date of discharge, October 19, 1944, at Fort Benning, Georgia.  

According to the urologist, pertinent findings on the pre-induction physical included the following:  Subsection 19-D as of 3/6/44 as a positive serological test for syphilis.  Under section 20, subsection C, Local Board Classification:  1A.  In section 4, subsection 38, under Genitourinary (non-venereal):  phimosis.  Number 39 under the same subsection under Venereal Disease:  positive serology 3/6/44.  Under section 4, subsection 66, Other Defects, Diseases, and/or Remarks:  None.  Other Defects of Significance:  None.  

The veteran provided a history as follows: The veteran stated that the day following his induction on May 4, 1944, he was placed on a work detail to clear logs and leaves from some areas near Fort Benning.  He was working on the bed of a flatbed truck, rolling logs with a co-worker.  He stated that on that day he sustained a crush injury to his penis as a result of a log rolling onto it, crushing it between two logs.  He sustained a partial amputation of the glans penis and laceration of the penis.  He stated that the circumstances for African American Army recruits at that time were very poor.  He said he sought treatment every day after the injury, but was denied hospitalization.  He said he was basically confined to his bed, and had to use his own devices to treat his injury.  He said he used rags and cobwebs and other types of materials to treat the injury.
 
The physician noted that according to the records he reviewed, the veteran was finally hospitalized at the ASF Regional Hospital in Fort Benning, Georgia, on August 23, 1944.  At that time, he was evaluated by an Army physician, who described a one-year history of straining to urinate with increasing severity until he reported to the hospital in what was defined as chief complaint acute urinary retention.  He was discharged from the hospital on October 19, 1944, at time he was discharged from the Army.  The discharge certificate noted that after careful consideration of all the information obtainable and a critical examination, we find this individual unfit for military service because of: stricture, urethral, anterior and posterior, severe (filiform) secondary to gonorrhea before induction.  Incapacitated for all military service by reason of the soldiers inability to urinate.  He is of no value to the military service.  Disability is permanent.  Maximum benefit from hospitalization has been attained.  

The urologist noted that during this hospitalization the veteran underwent several urethral dilations and received multiple sulfathiozol treatments, an antibiotic.  From September 9, 1944, until September 16, 1944, he had positive Kahn and Wassermann tests for syphilis.  Nowhere in the chart was it noted that he received any specific treatment for this serology.  The physician asserted that apparently it was not until sometime in February 1947 that he was treated for syphilis at the Public Health Hospital in Tuskegee, Alabama.  This was noted in a hospital discharge summary signed by Charles W. Hoffman from Tilton General Hospital, Fort Dix, New Jersey, admission of July 14, 1947.

Also noted by the urologist was a June 13, 1949, summary of a medical examination of the veteran by a doctor at the Holloran VA hospital.  This summary states that the penis was somewhat deformed in that the skin adhered directly to the glans, obliterating the coronal sulcus.  The urologist asserted that this condition was not noted on the veterans preinduction examination, and that this finding would be consistent with the injury described by the veteran that occurred during active duty.

The doctor opined that since being discharged from service, the veteran had experienced a multitude of problems related to his initial urologic injury.  He elaborated that these had resulted in his being totally incontinent of urine and required a prosthesis into which he dripped urine.  

His February 2001 examination of the veteran revealed a well-developed, well-nourished, very intelligent and cooperative gentleman.  Genital examination revealed the testicles to be normal and palpable within the scrotum.  The penis was sheathed in a McGuire urinal, and upon removal of the McGuire urinal he had drip incontinence.  The glans penis was grossly deformed and was barely visible.  There was hypospadiac urethral meatus.  (Hypospadias is a developmental anomaly characterized by a defect on the ventrum of the penis so that the urethral meatus is more proximal that its normal glandular location.  Stedmans Medical Dictionary, 26th Edition.)  There also seemed to be some burying of the penis by the residual penile skin.  What was left of the penile shaft was palpably normal.  

Based on his review of the records and examination of the veteran, the urologist concluded that he had indeed experienced a traumatic partial amputation of the penis with resultant penile deformity.  This deformity had rendered him totally incontinent of urine, requiring a collection device.  

He elaborated that based on his experience in over 25 years practicing urology, he could emphatically state that the veterans urologic problems were categorically unrelated to gonorrhea.  He opined that an injury that resulted in partial amputation of the glans penis would certainly, over a period of 3 ½ months, result in the type of blind urethral stricture that was found by the examining physicians in August 1944 at Fort Benning Hospital.  Furthermore, he wrote, the findings on the pre-induction physical corroborated the veterans contention that he had no problems with his penis other than phimosis.  

The urologist also believed that it was of great interest that the Army knowingly inducted the veteran into service with a positive serology and did not confirm the presence of syphilis or treat him.  While treatment with penicillin was in its infancy at that time, there were other known treatments for syphilis that were readily available.  The record suggested that the veteran was not treated for syphilis until nearly three years later, and the fact that the veteran did not develop any of many serious complications or related conditions (such as cardiovascular disease, bone and joint disease, or neurosyphilis) in the 3 years prior to his 1947 treatment for syphilis strongly suggested to the urologist that the veteran did not have syphilis or gonorrhea at the time he entered service.

The urologist opined that most likely the veteran did in fact sustain direct trauma to his penis on May 4, 1944, resulting in partial amputation of the penis.  Because of negligence on the part of the commanding officers and enlisted men at Fort Benning hospital in 1944, the veteran was denied medical care.  He was subsequently seen and admitted to the hospital at Fort Benning in August 1944, and was summarily diagnosed with pre-existing gonorrhea, even though there was no evidence of such condition in his pre-induction physical or in discussion with him.  Also, the evidence of syphilis was weak and far from conclusive.
 
In the urologists view, what was conclusive was the evidence of severe trauma to the veterans penis.  It was apparent to the urologist based on examination of the veteran and review of the medical record that the reason for the veterans discharge was directly related to the injury that occurred during his military service.  The urologist asserted that he made these statements based upon 30 years of practicing medicine and 25 years of experience as a Board-certified urologist.

During the veterans March 2001 Board hearing, the veteran testified again in line with prior statements.  The details of the testimony are cumulative and only some highlights will be noted here.  He stated that he did not have syphilis upon entering service, and that he was not informed upon entering service that he had syphilis.  He reported that on his third day of active service, he was taken to new ground where they cut and sawed down trees.  He said that the day he got hurt, he was loading logs into the truck, when a log with a sharp edge pushed down on his penis and cut off about an inch of the head of his penis.  He contended that his current disability was ultimately a result of the inservice injury to his penis.  

The veteran has submitted further recording in support of his claim following the Board hearing.  He has waived consideration of this evidence by the RO.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains extensive provisions modifying the adjudication of all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises the former § 5107(a) of title 38 United States Code to eliminate the requirement that a claimant come forward first with evidence to well ground a claim before the Secretary is obligated to assist the claimant in the developing the facts pertinent to the claim.  The other salient features of the new statutory provisions impose the following obligations on the Secretary (where they will be codified in title 38 United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify the claimant and the representative, if any, if his application is incomplete, of the information necessary to complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the claimants representative, if any, with notice of required information and evidence not previously provided that is necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary will attempt to obtain on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain relevant records (including private records) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain (38 U.S.C.A. § 5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant records, the Secretary is unable to obtain the relevant records sought, the Secretary shall notify the claimant that the Secretary is unable to obtain records, and such notification shall: 
	(a) identify the records the Secretary is unable to obtain;
(b) briefly explain the efforts that the Secretary made to obtain those 
      records; and
(c) describe any further action to be taken by the Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a Federal department or agency under this subsection or subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the assistance provided by the Secretary under subsection (b) [38 U.S.C.A. § 5103A(b)] shall include obtaining the following records if relevant to the claim:
(a) The claimant's service medical records and, if the claimant has furnished the Secretary information sufficient to locate such records, other relevant records pertaining to the claimant's active military, naval, or air service that are held or maintained by a governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of the claimant at Department health-care facilities or at the expense of the Department, if the claimant furnishes information sufficient to locate those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain (38 U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the assistance provided by the Secretary under subsection (a) [38 U.S.C.A. § 5103A(a)] shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim for purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant has a current 
 	disability, or persistent or recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may be associated with the claimants active military, naval, or air service; but
(iii) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be construed as precluding the Secretary from providing such other assistance under subsection (a) [38 U.S.C.A. § 5103A(a)] to a claimant in substantiating a claim as the Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary (38 U.S.C.A. § 5107).

While this matter was pending before the Board, the United States Court of Appeals for the Federal Circuit decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  In Bernklau, the Federal Circuit held that Section 3A of the VCAA (covering the duty to notify and duty to assist provisions of the VCAA) was not retroactively applicable to decisions of the Board entered before the effective date of the VCAA (Nov. 9, 2000).  In reaching this determination, the Federal Circuit appears to reason that the VCAA may not apply to claims or appeals pending on the date of enactment of the VCAA.  However, the Federal Circuit stated that it was not reaching that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that the VCAA is retroactively applicable to claims pending on the date of enactment.  Further, the regulations issued to implement the VCAA are to be applicable to any claim for benefits received by VA on or after November 9, 2000, the VCAAs enactment date, as well as to any claim filed before that date but not decided by VA as of that date.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief legal officer of the Department and regulations of the Department are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes of this determination, the Board will assume that the VCAA is applicable to claims or appeals pending on the date of enactment of the VCAA.

In the present case, the Board is granting the claim for service connection for urethral stricture, so that the veteran is not prejudiced by the Boards decision not to further develop the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the Boards denial of the claim for an earlier effective date for the award of compensation under the provisions of 38 U.S.C.A. § 1151, the determinative factor, as discussed below, is the effective dated of November 25, 1991, of the liberalizing change to 38 C.F.R. § 3.358(c)(3).  The law and regulations governing this question are clear and were properly communicated to the claimant.  They provide only an extremely limited scope for evidence to substantiate the claim.  In order to provide any opportunity to substantiate the claim of the appellant, new regulations would have to modify not simply the notice or development requirements of the VCAA, but also the substantive law governing effective dates for VA compensation.  Plainly, the additional regulations addressing the VCAA will not do that.

Analysis

Earlier Effective Date

In a November 1984 decision and in an August 1985 reconsideration of that decision, the Board denied the veterans claim for entitlement to disability benefits under 38 U.S.C. § 351 (now § 1151) for urinary incontinence as the result of hospitalization and surgical treatment for Veterans Administration purposes.  The Board denied the veterans claim on the basis that the treatment provided to the veteran at Fort Dix hospital (for VA purposes) in 1947 was properly administered, approved medical care.  The Board further found that the bladder sphincter tear sustained as a result of that surgical treatment was a foreseeable risk of the approved surgical care.  These decisions are final.  See 38 U.S.C.A. § 7104.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

One exception is that if a claim for disability compensation was received within one year after separation from service, the effective date will be the day following separation from service or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a)(i)(B)(2).

Adjudication of claims involving 38 U.S.C.A. § 1151 had been suspended for a time pending the final appellate resolution of Gardner v. Derwinski, 1 Vet. App. 584 (1991), a Court decision that had invalidated 38 C.F.R. 3.358(c)(3), on the grounds that the element of fault required by the regulatory provision was beyond the scope of the authorizing statute, 38 U.S.C.A. § 1151 (formerly 351).  In December 1994, the Supreme Court affirmed the lower courts' decisions in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994), and 38 C.F.R. 3.358(c)(3) was subsequently amended to conform to the Supreme Court's decision.  The revised regulations, issued in March 1995, did not require negligence on the part of the VA for the veteran to prevail.  The amendments were made effective retroactive to November 25, 1991, the date of the original Gardner decision.   See also, Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 513 U.S. 115, 130 L. Ed. 2d 462, 115 S. Ct. 552 (1994).  In this context, the Board observes that although the statute was amended, effective in October 1997, to require negligence on the part of the VA, the veteran's case is not affected by that amendment.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).   

In February 1995, the RO, liberally construing a September 1992 request from the veteran for a hearing before the Board of Veterans Appeals (viewed in the context of subsequent further clarifying correspondence received from the veteran) as a reopened claim, awarded compensation for urinary incontinence.  The effective date was September 1, 1992, the date of claim.

The veteran appealed the effective date determination, and in April 1996, the RO granted an effective dated of November 25, 1991, pursuant to the amended 38 C.F.R. § 3.358(c) (1995) and 38 U.S.C.A. 5110(g).  According to that statutory provision, where compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. 5110(g) (West 1991 & Supp. 2001); 38 C.F.R. 3.114 (2001).  (Emphasis added.)
 
Two precedent opinions issued by the VA Office of General Counsel hold that an effective date of an award of compensation or pension based upon judicial precedents alone may be no earlier than the date of receipt of the claim therefor, but that for an award predicated upon an amendment to a regulation which was prompted by a judicial precedent, 38 U.S.C.A. 5110(g) should be applied in assigning the effective date if to do so would be to the benefit of the claimant.  See VAOPGCPREC 9-94 and VAOPGCPREC 10-94.  Precedent opinions of the chief legal officer of the Department are binding upon the Board.  38 U.S.C.A. § 7104(c).

The Boards denial of the veteran's claim in November 1984 and August 1985 was based on its conclusion that urinary incontinence was a surgical risk associated with the urethral dilation procedure, and that there was no evidence showing carelessness, negligence, lack of proper skill, or other indication of fault on the part of the VA.  These decisions are final.  See 38 U.S.C.A. § 7104.

The RO grant of compensation pursuant to section 1151 was based on the revised regulation, which removed the necessity of a showing of VA fault.  Since the date of claim was in September 1992, it is to the veteran's benefit to apply 38 U.S.C.A. 5110(g), which permits a retroactive effective date of November 25, 1991, the effective date of the regulation upon which the grant of benefits was based.  The Board has no authority on which to base the grant of an effective date prior to that date.  The Board must deny the claim for effective date earlier than November 25, 1991, for the award of compensation under the provisions of 38 U.S.C.A. § 1151, for urinary incontinence.  See 38 U.S.C.A. 5110(g) (West 1991 & Supp. 2001); 38 C.F.R. 3.114 (2001); VAOPGCPREC 9-94 and VAOPGCPREC 10-94.  

Service Connection Urethral Stricture -- New and Material Evidence

In August 1967, the RO issued a decision denying the veterans claim for service connection for urethral stricture.  In January 1975, upon inquiry by the veteran, the RO notified him by letter that it had informed him of this denial on March 18, 1968.  The veteran did not submit a notice of disagreement within one year of the March 1968 notification of this decision.  This decision is final.  See 38 U.S.C.A. § 7105.  This was the last final denial of the veterans claim.  If new and material evidence has been received with respect to a claim which has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

In February 2001, the Board received a medical opinion from a private urologist supporting the veterans claim.  This opinion is based on a review of many of the veterans medical records, to include at least part of his service medical records.  This opinion articulates a medical basis for concluding that the veterans urethral stricture did not preexist service.  The Board finds that this information is new and material evidence.  It is evidence not previously submitted to agency decisionmakers which bears directly and substantially on the specific matters under consideration, which is neither cumulative nor redundant and which is, by itself or in combination with other evidence, so significant that it must be considered in order to fairly decide the merits of the claims.  See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Moreover, under the controlling case law the Board must presume the crediblity of the medical opinion for the purpose of determining whether the evidence is new and material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service Connection -- Merits 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2001).  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2001). 

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service or where clear and unmistakable evidence establishes that the injury or disease existed before service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001); Crowe v. Brown, 7 Vet. App. 238 (1994).

In Crowe, the United States Court of Appeals for Veterans Claims (Court) indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court noted that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe, 7 Vet. App. at 245.  38 U.S.C.A. § 1111 says nothing about the kind of evidence that can be used to rebut the presumption of soundness.  The statute requires only that the evidence, whatever it may be, must lead, clearly and unmistakably, to the conclusion that the injury or disease existed before the veteran entered the service.  Harris v. West, 203 F. 3d 1347 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The specific finding requirement that an increase in disability is due to the natural progress of the condition will be met when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing circumstances, conditions and hardships of service.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2001).

In the present case, the military accepted the veteran for service after examination of the genitalia revealed phimosis, and serology for syphilis was positive.  The induction examination did not reveal stricture of the urethra.  He was found fit for service and entered military service.  The veteran experienced a severely disabling filiform stricture of the urethra during service, a condition that was not noted upon entry into service.  Therefore, the Board must apply the statutory presumption of sound condition to the veterans claim for service connection for stricture of the urethra.  38 C.F.R. § 3.304(b).    Likewise, as the Board acknowledged in 1964, the disability increased in severity in service, and thus the presumption of aggravation is also applicable in this matter. 38 C.F.R. § 3.306.  

With regard to whether the presumption of soundness has been rebutted, the principle theory of entitlement is that the veteran experienced a traumatic injury to his penis in-service.  He initially characterized the trauma as a crush injury.  More recently he characterized the trauma as an amputation or as a crush injury and an amputation.  It is further maintained that the claimant was prevented from receiving medical care promptly after the injury as a part of a larger pattern of racial discrimination against black servicemen.  The other major component of this theory of entitlement is that the treating medical personnel failed to record the presence of the traumatic injury or even falsified records concerning the injury, once again as part of a larger pattern of racial discrimination against black servicemen.  The record now contains several medical opinions submitted by the claimant that support this theory of entitlement to one degree or another.  

The record contains a number of texts or citations to materials submitted by or on behalf of the claimant concerning the pervasive racial discrimination inflicted upon black service personnel during World War II.  That this was the pervasive pattern is, in the Boards view, beyond reasonable dispute.  The Board, however, is charged with deciding individual claims for compensation benefits based on the law and the facts as the Board finds them.  The Board has not been vested with statutory power to authorize reparations to an individual for his status as a member of a group who suffered manifestly unjust treatment.  If the Board possessed such statutory authority to award reparations, the disposition of this matter would be different.  The Boards statutory role is limited to review of individual cases on their specific merits.  It must determine individual entitlement to compensation benefits for disability due to disease or injury in service.  

The Board would further stress that it found the claimant a compelling witness at the hearing on appeal.  The Board emerged from the hearing with the belief that the claimants account was credible and that the record would bear this out.  Moreover, in light of the hearing, the Board can readily appreciate how the medical providers who have submitted statements in support of the claim found him convincing.  

Unlike these medical providers, however, the Board has had the opportunity to review the record in its entirety and to compare the claimants evidentiary assertions with that record.  It would be difficult to exaggerate the degree to which the Board found that review wrenching.  Indeed, the review proved so wrenching that the undersigned has been over the record not once but several times because the review pointed in directions that contradicted the impression gained by the Board at the hearing on appeal.  Following this detailed review, the Board has reached the reluctant but firm conclusion that the record as a whole demonstrates decisively that the account of the traumatic injury, including the alleged amputation of the penis in service, is not valid.   

To begin with the first obvious point about the difference between the evidentiary assertions and the record, the veteran first came forward with the story regarding the traumatic inservice injury of his penis in March 1963.  This is almost 19 years after the alleged injury and over 18 years after the date of the veterans original claim for compensation benefits.  That 18 plus year interval is not a void.  During that interval the veteran submitted at least three claims for compensation benefits that document his own description of the nature and background of the disorder on which he based his claim.  The record also contains many medical records, including explicit clinical findings and statements of medical history setting forth the background of the veterans disabilities.

At the center the veterans account is racism.  The Board has no doubt about the reality of racial segregation as practiced in the Army and society, or that the veteran experienced it first hand.  In substance, it is argued that if there is any discrepancy between what the contemporary records reflect and the veterans account now, that discrepancy is explained by the pervasive racist attitudes and practices of white service personnel, both in his unit and at the medical facilities where he ultimately received treatment.  Therefore, the Board finds the first and arguably most revealing test of the veterans account is to examine it strictly in light of his own evidentiary assertions.  By confining scrutiny solely to the veterans own accounts, racism, negligence or any other factor that could be deemed to taint other sources of information becomes moot. 

The veteran filed his original claim for compensation benefits immediately upon his discharge from service in October 1944.  On that form the veteran described his condition as stomach trouble.   He reported the condition began to bother him in September 1944.  Elsewhere in the application he indicated that he had stomach pain in September and October 1944, and received treatment at Fort Benning, Georgia.  The veteran signed this form in several places and its authenticity is beyond dispute.  The Board finds it completely incredible that the veteran would describe a traumatic crush injury or even amputation of the penis as stomach trouble.  Even if the Board strained to indulge in pure speculation that a sense of delicacy about the genitals prompted the veteran to avoid mentioning his penis on a claim form, this could not account for why the veteran placed the date of the problem in September 1944 rather than in May 1944.

Thereafter, in July 1948, the veteran submitted an application for disability compensation.  The nature of the claimed disability was urinary incontinence, and the claimed date that the disability began was July 25, 1947.  The claimed cause of disability was operation for urethral stricture.  A second application form dated October 1949 described the disability for which compensation was claimed as a neurogenic bladder.  Once again, there is no reference to the traumatic crush injury or amputation of the penis, nor does the veteran place the date of onset of the problem at a time consistent with the account alleging traumatic injury in May 1944.  Thus, evaluated strictly on the veterans own statements, his account in 1963 is fundamentally contradicted by his own statements on his claim in 1944.  It is also inconsistent with his claims in 1948 and 1949.  As between the recollections offered between 18 and approximately 46 years after service and the veterans own statement in 1944, the Board finds that vastly more probative value must be assigned to the statement made proximate to the event.  

The veterans own statements demonstrate a further fundamental contradiction.  The current account accepted by the medical providers who have submitted statements in support of the claim is that the traumatic injury to the penis involved not simply a crush injury, but also an actual amputation of as much as two inches of the penis.  The Board notes that the veterans own initial statements when he first raised the allegation of the traumatic injury in 1963 conspicuously fail to assert that the injury involved an amputation.  When he first described the in-service injury to his penis in March 1963, the report prepared by VA personnel indicates he said that while blocks of wood were being tossed in a truck on the first or second day of service, his penis was injured when caught between two of the blocks of wood.  In October 1963, in his own words, he reported his urethra was damaged when the blocks of wood mashed the end of his penis.  In a November 1965 written statement, he again contended his penis had been caught between two blocks of wood.  In a November 1972 written statement, he said that on his third day of service his penis was crushed between huge blocks of wood.  As late as statements in November 1992 and April 1993, he still was describing the trauma as basically a crush injury to the head of the penis with a cut into the penis about two inches from the tip.  

By contrast, during a January 1994 RO hearing, he said the head of his penis was completely cut off by a sharp log, and was lost.  In September 1998, he testified that a sharp log cut about two inches off of the end of his penis.  In February 2001, when seen by the private urologist, he said that a log rolled onto his penis, and it was crushed between two logs and he sustained a partial amputation.  At his March 2001 Board hearing, he contended that on his third day of service, a sharp log fell on the end of his penis and cut about an inch off of the head.  In light of all of this evidence, the Board also finds it incredible that when the claimant finally presented the story of the traumatic injury in 1963, he characterized it only as a crush injury and then only decades later reported that the injury involved the amputation of as much as two inches of his penis.  

The record further reveals a whole series of other obvious discrepancies in the appellants evidentiary assertions.  Describing the 1947 surgery that caused his incontinence, the veteran in October 1963 submitted a typewritten statement asserting that he awoke from a period of two to three days unconsciousness to find himself incontinent due to a surgical accident.  At that time, he contended that the accident was due to the failure of the attending physicians to obtain a proper history and provide proper treatment for his stricture of the urethra.  By contrast, in a March 1995 written statement, the veteran claimed that the doctor was operating on him for bladder stones (rather than stricture of the urethra as indicated in the medical records), and at that time questioned him about never having had a sexual relationship.  He wrote that when, upon the doctors prompting, he expressed appreciation of an attractive white nurse to the doctor, the doctor snatched the cystoscope up out of his bladder, cutting the bladder sphincter and causing hemorrhaging. 

In his October 1963 written statement he contended that he had not had syphilis prior to the military hospitalization in 1947 that resulted in his incontinence.  He contended that the 1947 Tuskegee hospitalization was merely for a circumcision.  However, the records of hospitalization at Fort Dix in 1947 show clearly that, by his own account, he had just been treated for syphilis that year at a public health facility in Tuskegee, Alabama.  The Fort Dix records and other medical records indicate that the circumcision was performed within the first few months after discharge from service, in 1944 or 1945.

In a September 1998 letter from a VA staff urologist, she asserted that his deep skull injury was a result of the log that fell on his penis also striking him on the head.  By contrast, the veteran contended in an October 1996 written statement, and during his March 2001 Board hearing, that his skull injury happened while being attacked during a race riot that precipitated his September 1944 discharge from the hospital.  

At the September 1998 hearing, he reported that months after the in-service injury to his penis, three officers drove him to the military hospital and ordered that he be admitted.  The October 1996 written statement contends unknown military officers delivered him to the hospital.  By contrast, in a November 1992 written statement, he described being secreted out of the reception area by fellow soldiers, picked up and taken to the hospital by fellow servicemen, and received for treatment sympathetically by a doctor at the hospital.

The above does not remotely approach what would be required to catalogue every material contradiction in the record.
 
As noted in a simultaneously issued separate decision on the issue of whether the Boards February 1964 decision contains clear and unmistakable error, at the time of the Boards February 1964 decision denying service connection for stricture of the urethra, the overwhelming weight of the medical evidence directly bearing upon the questions indicated that the urethral stricture preexisted service and was not aggravated.  Since that time, VA physicians (including a VA staff urologist) and a well-qualified private urologist have provided strongly held written medical opinions asserting that the stricture was not due to gonorrhea that preexisted service.  As illustrated above, the Board finds the histories underlying these opinions are not credible insofar as they are founded upon a theory of a traumatic injury, particularly an amputation of the penis, in the initial days of service.  In this context, the Board specifically does not find that significant probative value may be assigned to the medical opinion citing a finding in June 1949 as supporting a prior amputation injury in service.  Of far greater probative weight is negative evidence in the 1944 treatment records that made no clinical findings consistent with traumatic injury and recorded statements of medical history denying trauma.  Furthermore, the recent medical opinion does not deal with the documented the post service history of circumcism, the 1947 trauma, or the histories of infection.  

The Board finds, however, that portions of these opinions do not rely on the veterans noncredible allegations.  Most significantly, while some service medical records indicate that the veterans stricture was due to preservice gonorrhea, the record contains no clear basis for the diagnosis of preservice gonorrhea, and in February 2001 the private urologist established his expertise and stated unequivocally that the veterans disability was not of a type caused by gonorrhea.  The diagnosis of preservice gonorrhea was a basis upon which inservice physicians ultimately found the veterans stricture of the urethra to have preexisted service and was not aggravated in service.  Thus, the new evidence serves to undermine that theory of pre-existence as well as a basis for finding that the disability was not aggravated in service. 

As also noted in the simultaneously issued separate decision on the issue of whether the Boards February 1964 issue contains clear and unmistakable error, the Board declined to anchor its conclusion that the stricture had pre-existed service and was not aggravated in a single etiological theory.  Rather, the Board reasoned that whatever the cause or causes of the disorder, the severity of the disability within four months of entry into service and the absence of evidence of intercurrent injury or disease in service was sufficient to rebut the presumption of soundness as well as the presumption of aggravation by clear and unmistakable evidence.  The current record, by contrast undermines the articulated basis for the service department physicians to conclude that condition pre-existed service and was not aggravated.  

The current evidence undermining of the theory adopted by the service department physicians alters the record to a significant degree.   It serves to cast doubt over exactly what was the underlying cause of the disability that had produced the manifestations that had existed prior to service.  This substantially increases the significance of the notation by the physician who referred the veteran for the Certificate of Disability Discharge board that that the cause of the disability appeared undetermined.  In the Boards view, while it remains beyond reasonable dispute that the manifestations of the underlying disability existed prior to service, the nature of that underlying disability is now less than clear.  If the underlying cause or causes of the pre-service disability are less than clear, the Board believes that it is no longer feasible to find that the record shows clearly and unmistakably that the increase in disability was due to the nature progress of the pre-existing disability.   Therefore, since the presumption of aggravation is not rebutted, the Board presumes by regulation that stricture of the urethra was aggravated in service, and the claim for service connection for stricture of the urethra is granted.  38 C.F.R. § 3.306(b).     


ORDER

New and material evidence has been submitted to reopen the claim for service connection for stricture of the urethra.

The claim for service connection for a stricture of the urethra is granted.

The claim for an effective date earlier than November 25, 1991, for the award of compensation under the provisions of 38 U.S.C.A. § 1151, for urinary incontinence, is denied.


		
	Richard B. Frank
	Member, Board of Veterans Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
